Citation Nr: 1744976	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities, to include frostbite of both feet, with residuals poly neuropathy and/or post-herpetic neuralgia with neuritis. 

2.  Entitlement to an increased compensable rating for dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratic lesions. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1989. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in July 2014 and again in June 2016 at which times it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claimed neurological disability, an August 2008 VA peripheral nerves examination shows diagnoses of frostbite of both feet, with residuals poly neuropathy as well as presumed post-herpetic neuralgia and neuritis of legs with residuals.  The examiner opined that the Veteran's peripheral neuropathy was not related to the Veteran's service-connected dermatophytosis of the feet.  However, the examiner did not provide a supporting rationale for this opinion.  Furthermore, it addresses only the issue of secondary service connection (to dermatophytosis of the feet), and does not address whether there might be a direct relationship to service.  Moreover, the opinion does not consider whether the peripheral neuropathy is secondary to the Veteran's service-connected status-post operative excision heloma molle, left little toe.

Due to the inadequacies in the August 2008 VA opinion, in the July 2014 remand, the Board specifically requested a VA examination to determine whether it was at least as likely as not that a neurological disability of the Veteran's bilateral lower extremities was related to active service or to service-connected dermatophytosis of the feet or left little toe status-post operative excision heloma molle. 

An October 2014 VA examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and opined that the claimed condition was less likely than not incurred in or caused by active service.  Additionally, the examiner stated that the majority of the Veteran's reported foot problems were due to lumbar radiculopathy.  Notably, the opinion did not address the relevant question of whether the Veteran's claimed neurological disability of the bilateral lower extremities was at least as likely as not caused or aggravated by the service-connected dermatophytosis of the feet or left little toe status-post operative heloma molle excision.  Furthermore, the opinion did not consider the holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Due to the inadequacies in the October 2014 VA opinion, in the June 2016 remand, the Board again specifically requested a VA examination to determine whether (i) the Veteran has been diagnosed with a neurologic disability of the lower extremities at any time since the January 2008 claim; (ii) it is at least as likely as not that a neurological disability of the Veteran's bilateral lower extremities is etiologically related to active service or manifested within one year following separation from service, (iii) it is at least as likely as not that a neurological disability of the Veteran's bilateral lower extremities was caused by the service-connected dermatophytosis of the feet or left little toe status-post operative excision heloma molle, and (iv) it is at least as likely as not that a neurological disability of the Veteran's bilateral lower extremities is aggravated by the service-connected dermatophytosis of the feet or left little toe status-post operative excision heloma molle.

A January 2017 VA peripheral nerves examiner again found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner noted that the Veteran described some "tingling" (paresthesias) of both feet since the frostbite during military service but that there was no documentation of this in the clinical VA records.  Thus, the examiner opined that "the majority of his described foot problems are from Lumbar radiculopathy and not from foot surgery to one foot (Right) during military service.  The back problems are well documented in VA progress notes."  

Unfortunately, the January 2017 VA opinion is also inadequate as the January 2017 VA examiner did not address the questions posed in the June 2016 Board remand.  Therefore, on remand, an addendum opinion should be provided which fully addresses all four questions posed in the June 2016 Board remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim of entitlement to an increased rating for dermatophytosis, the July 2014 and June 2016 Board remand directives specifically requested an explanation as to why dermatophytosis was rated with arthroplasty and hammer toe deformities, and that if it was determined that those disabilities should not be rated together, then an appropriate rating decision should be issued.  Alternatively, the remands directed that consideration be given as to whether the dermatophytosis should be referred for extraschedular consideration.  Unfortunately, such has not yet been accomplished.  

Significantly, the Board notes that a March 2004 rating decision granted service connection for "dermatophytosis of the feet."  In a subsequent May 2005 rating decision, the RO granted a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for the Veteran's convalescence following arthroplasty of the 3rd and 4th digits of both feet due to mild hammer digit deformities and keratotic lesions and recharacterized the Veteran's service-connected "dermatophytosis of the feet" as "dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratotic lesions."  As such, the May 2005 rating decision effectively granted service connection for Veteran's mild hammer digit deformities and keratotic lesions.    

It appears that the primary issue concerning the Veteran's service-connected dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratic lesions, is orthopedic in nature rather than merely a skin problem.  Significantly, the Veteran has been awarded Social Security disability benefits due to "history of frost bite to both feet, status post surgeries to both feet and several toes, chronic pain due to frost bite (toes and feet)."  As such, the RO should rate the Veteran's dermatophytosis separately from his arthroplasty and hammer toe deformities.  

Regarding the TDIU claim, this issue is inextricably intertwined with the service connection and increased rating claims being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, remand of the TDIU claim is also warranted.

Lastly, the Board notes that there are likely outstanding VA and/or private treatment records as the most recent VA medical records in the claims file are dated in March 2017 and the most recent private medical records in the claims file are dated in June 2016.  Therefore, all outstanding VA/private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his bilateral foot disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from March 2017 to the present.  All reasonable attempts should be made to obtain any identified records.  

2. After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, request that the January 2017 VA peripheral nerve examiner, or another appropriate VA examiner if the January 2017 VA examiner is unavailable, review the claims file along with any newly submitted medical records and offer an addendum opinion.  A new VA examination is not warranted unless deemed so by the VA examiner.  The VA examiner should specifically comment on the following:

(a) Has the Veteran been diagnosed, either currently or at any time since January 2008, with a neurologic disability of the lower extremities, to include post-herpetic neuralgia or neuritis? State the diagnosis of any lower extremity neurologic disability.

(b) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 is etiologically related to active service or manifested within one year following separation from service? 

(c) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 was caused by service-connected dermatophytosis of the feet status post arthroplasty due to mild hammer digit deformities and keratic lesions or left little toe status-post operative heloma molle excision? 

(d) Is it at least as likely as not (a 50 percent probability or greater) that each neurologic disability of the lower extremities found since January 2008 is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected dermatophytosis of the feet status post arthroplasty due to mild hammer digit deformities and keratic lesions or left little toe status-post operative excision heloma molle?

3. Then, readjudicate the claims.  Significantly, the RO should rate the Veteran's service-connected dermatophytosis separately from his arthroplasty and hammer toe deformities and assign separate ratings (one rating for skin problems and one for the orthopaedic problems) for the two, distinct disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




